In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-056 CV

____________________


IN RE PATRICK LEE MULLINS




Original Proceeding



MEMORANDUM OPINION (1)
	Relator seeks a writ of mandamus to compel I. Yarbrough, Mailroom Supervisor
of the Gib Lewis Unit of the Texas Department of Criminal Justice, to issue 100 sheets of
writing paper, 20 sheets of carbon paper, and 2 pens, for use by Mullins in the preparation
of the brief of an appeal filed in this Court.  Our writ power extends only to enforcement
of our jurisdiction and to judges of district and county courts within this appellate district. 
Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2004).  Yarbrough is not a person
against whom we may issue a writ of mandamus other than to protect our jurisdiction, and
relator has not shown that the writ is necessary to enforce our jurisdiction.  Furthermore,
the relator has not requested an extension of time to file the brief in Appeal No. 09-03-497
CV.  Relator has not shown that the restrictions imposed on his access to writing materials
are unreasonable and that he does not have an adequate remedy at law.
	The petition for writ of mandamus, filed February 3, 2004, is DENIED.	

								PER CURIAM

Opinion Delivered February 12, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.